We think the injunction granted in this case is too broad. It should be modified so as to enjoin the defendants as follows:
First. From persuading or inducing or enticing, or from attempting to persuade or induce or entice, any employee or employees of the plaintiff to leave its employment before the expiration of any contract of employment for a definite time existing between such employee or employees and the plaintiff.
Second. From parading or marching in crowds of more than two in number within one-half mile of the premises *Page 547 
of the plaintiff, to wit, the southeast corner of One Hundred and Twenty-first street and Jamaica avenue, Richmond Hill, New York city.
Third. From coercing, threatening, assaulting, intimidating and turning aside against their will those who go or would go to or from the plaintiff's place of business, and those who are working, or may work, or who seek or may seek or would be willing to work for the plaintiff; or endeavoring to persuade such employees or prospective employees against their will to leave or not to enter the employment of the plaintiff, or to join the Fancy Leather Goods Workers Union, No. 5.
Fourth. From authorizing, permitting or joining in picketing of plaintiff's premises by more than two individuals at one time, and from authorizing, permitting or joining in the use by such pickets of force, threats, coercion, intimidation, assault or persuasion used against the will of the person addressed, directed against the employees and customers or other persons having business relations with the plaintiff or who may intend or desire to become or to have such relations, or who consider becoming such employees or customers or having such business relations.
As so modified the judgment should be affirmed, without costs to either party.
HISCOCK, Ch. J., McLAUGHLIN, CRANE and ANDREWS, JJ., concur; CARDOZO, POUND and LEHMAN, JJ., dissent from so much of the decision as restrains the interference with contracts for a definite term on the ground that there does not appear to be any contract for so substantial term as to result, if broken, in irreparable damage.
Judgment accordingly. *Page 548